CONCURRING OPINION
Donxon, Judge:
I concur in the result.
In open court, plaintiff offered, and defendant accepted a conclusory statement as if it were a stipulation of fact. This it is not. Plaintiffs do not prove their cases by stipulating the ultimate facts which it is the duty of the court to find from the evidence.
*451Here, plaintiff might have offered proofs, or might have stipulated, that the merchandise of this importation comprised such and so many salt shakers, each with or without removable top, and such and so many pepper shakers, each with or without removable top. From such a record, on such proofs, the court might find how many pieces there were in the importation.
The record before us is contradictory and confused, to say the least. The conclusory statement, discussed above, is that there were 840 dozen pieces of merchandise. The official papers, which were put in evidence, show that there were entered 840 dozen pairs of salt and pepper shakers. The court may take judicial notice, from common observation, that a pair of salt and pepper shakers consists of at least two pieces. It may consist of four pieces, in the tariff sense, depending on the kind of top the shakers have.
While it is not evidence, and I do not weigh it as such, counsel commented extensively on trial on the fact that these salt and pepper shakers did have removable tops.
On the record before us, it is at least possible that plaintiff was undercharged with duty, and there is no proof that it was overcharged. Were there, in fact, 3,360 dozen pieces, viz, a salt shaker, a salt shaker top, a pepper shaker, and a pepper shaker top, in each of the 840 dozen imported pairs ? Or were there only 1,680 pieces? Or something else? It is idle to speculate.
Certain it is that plaintiff has not overcome the presumption that the collector’s liquidation was correct, although it has cast some doubt on its adequacy.